Exhibit 10.5

 

PLEDGE AND ESCROW AGREEMENT

 

THIS PLEDGE AND ESCROW AGREEMENT (“Agreement”) is made and entered into as of
June 30, 2015, but made effective as of December 7, 2015, by and between GROW
SOLUTIONS HOLDINGS, INC., a Nevada corporation (the “Pledgor”), and TCA GLOBAL
CREDIT MASTER FUND, LP, a Cayman Islands limited partnership (the “Secured
Party”), with the joinder of DAVID KAHAN, P.A. (“Escrow Agent”).

 

RECITALS

 

WHEREAS, the Secured Party has made certain financial accommodations for the
benefit of the Pledgor pursuant to that certain Credit Agreement of even date
herewith among the Pledgor and Secured Party, among others (the “Credit
Agreement”); and

 

WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Pledgor’s
Obligations to the Secured Party, or any successor to the Secured Party,
under the Credit Agreement and all other Loan Documents, Pledgor has agreed to
irrevocably pledge to the Secured Party 100% of the issued and outstanding
shares of the capital stock and/or membership interests, as applicable, of each
of its Subsidiaries, GROW SOLUTIONS, INC., a Delaware corporation and ONE LOVE
GARDEN SUPPLY, a Colorado limited liability company (each of the foregoing
entities hereinafter referred to individually as a “Company” and collectively as
the “Companies”)(such shares and/or membership interests of all such Companies
hereinafter referred to as the “Pledged Securities”);

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.      Recitals, Construction and Defined Terms. The recitations set forth in
the preamble of this Agreement are true and correct and incorporated herein by
this reference. In this Agreement, unless the express context otherwise
requires: (i) the words “herein,” “hereof” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement; (ii) references to the words “Section” or “Subsection” refer to
the respective Sections and Subsections of this Agreement, and references to
“Exhibit” or “Schedule” refer to the respective Exhibits and Schedules attached
hereto; and (iii) wherever the word “include,” “includes,” “including” or words
of similar import are used in this Agreement, such words will be deemed to be
followed by the words “without limitation.” All capitalized terms used in this
Agreement that are defined in the Credit Agreement shall have the meanings
assigned to them in the Credit Agreement, unless the context of this Agreement
requires otherwise (provided that if a capitalized term used herein is defined
in the Credit Agreement and separately defined in this Agreement, the meaning of
such term as defined in this Agreement shall control for purposes of this
Agreement).

 

2.      Pledge. In order to secure the full and timely payment and performance
of all of the Pledgor’s Obligations to the Secured Party under the Loan
Documents, the Pledgor hereby transfers, pledges, assigns, sets over, delivers
and grants to the Secured Party a continuing lien and security interest in and
to all of the following property of Pledgor, both now owned and existing and
hereafter created, acquired and arising (all being collectively hereinafter
referred to as the “Collateral”) and all right, title and interest of Pledgor in
and to the Collateral, to-wit:

 

 (a)        the Pledged Securities owned by Pledgor;

 



 1 

 

 

(b)        any certificates representing or evidencing the Pledged Securities,
if any;

 

(c)        any and all distributions thereon, and cash and non-cash proceeds and
products thereof, including all dividends, cash, distributions, income, profits,
instruments, securities, stock dividends, distributions of capital stock or
other securities of the Companies and all other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon conversion of the Pledged Securities, whether in connection with stock
splits, recapitalizations, merger, conversions, combinations, reclassifications,
exchanges of securities or otherwise; and

 

(d)        any and all voting, management, and other rights, powers and
privileges accruing or incidental to an owner of the Pledged Securities and the
other property referred to in subsections 2(a) through 2(c) above.

 

3.      Transfer of Pledged Securities. Simultaneously with the execution of
this Agreement, Pledgor shall deliver to the Escrow Agent: (i) if the Pledged
Securities are evidenced by physical certificates, then all original
certificates representing or evidencing the Pledged Securities, together with
undated, irrevocable and duly executed assignments or stock powers thereof in
form and substance acceptable to Secured Party (together with medallion
guaranteed signatures, if required by Secured Party), executed in blank by
Pledgor; (ii) if the Pledged Securities are not represented by physical
certificates, then undated, irrevocable and duly executed assignment instruments
in form and substance acceptable to Secured Party, executed in blank by Pledgor;
and (iii) all other property, instruments, documents and papers comprising,
representing or evidencing the Collateral, or any part thereof, together with
proper instruments of assignment or endorsement, as Secured Party may request or
require, duly executed by Pledgor (collectively, the “Transfer Documents”). The
Pledged Securities and other Transfer Documents (collectively, the “Pledged
Materials”) shall be held by the Escrow Agent pursuant to this Agreement until
the full payment and performance of all of the Obligations, the termination or
expiration of this Agreement, or delivery of the Pledged Materials in accordance
with this Agreement. In addition, all non-cash dividends, dividends paid or
payable in cash or otherwise in connection with a partial or total liquidation
or dissolution of any of the Companies, instruments, securities and any other
distributions, whether paid or payable in cash or otherwise, made on or in
respect of the Pledged Securities, whether resulting from a subdivision,
combination, or reclassification of the outstanding capital stock or other
securities of the Companies, or received in exchange for the Pledged Securities
or any part thereof, or in redemption thereof, as a result of any merger,
consolidation, acquisition, or other exchange of assets to which the Companies
may be a party or otherwise, or any other property that constitutes part of the
Collateral from time to time, including any additional certificates representing
any portion of the Collateral hereafter acquired by the Pledgor, shall be
immediately delivered or cause to be delivered by Pledgor to the Escrow Agent in
the same form as so received, together with proper instruments of assignment or
endorsement duly executed by Pledgor.

 

4.      Security Interest Only. The security interests in the Collateral granted
to Secured Party hereunder are granted as security only and shall not subject
the Secured Party to, or transfer or in any way affect or modify, any obligation
or liability of the Pledgor with respect to any of the Collateral or any
transaction in connection therewith.

 

5.      Record Owner of Collateral. Until an “Event of Default” (as hereinafter
defined) under this Agreement shall occur, the Pledged Securities shall remain
registered in the name of the Pledgor. Pledgor will promptly give to the Secured
Party copies of any notices or other communications received by it and with
respect to Collateral registered in the name of Pledgor.

 

 2 

 

 

6.      Rights Related to Pledged Securities. Subject to the terms of this
Agreement, unless and until an Event of Default under this Agreement shall
occur:

 

(a)        Pledgor shall be entitled to exercise any and all voting, management,
and other rights, powers and privileges accruing to an owner of the Pledged
Securities, or any part thereof, for any purpose consistent with the terms of
this Agreement; provided, however, such action would not materially and
adversely affect the rights inuring to Secured Party under any of the Loan
Documents, or adversely affect the remedies of the Secured Party under any of
the Loan Documents, or the ability of the Secured Party to exercise same.

 

(b)        Upon the occurrence of an Event of Default, all rights of the Pledgor
in and to the Pledged Securities and all other Collateral shall cease and all
such rights shall immediately vest in Secured Party, as may be determined by
Secured Party, although Secured Party shall not have any duty to exercise such
rights or be required to sell or to otherwise realize upon the Collateral, as
hereinafter authorized, or to preserve the same, and Secured Party shall not be
responsible for any failure to do so or delay in doing so. To effectuate the
foregoing, Pledgor hereby grants to Secured Party a proxy to vote the Pledged
Securities for and on behalf of Pledgor, which proxy is irrevocable and coupled
with an interest and which proxy shall be effective upon the occurrence of any
Event of Default. Such proxy shall remain in effect so long as the Obligations
remain outstanding. The Companies hereby agree that any vote by Pledgor in
violation of this Section 6 shall be null, void and of no force or effect.
Furthermore, all dividends or other distributions received by the Pledgor shall
be subject to delivery to Escrow Agent in accordance with Section 3 above, and
until such delivery, any of such dividends and other distributions shall be
received in trust for the benefit of the Secured Party, shall be segregated from
other property or funds of the Pledgor and shall be forthwith delivered to
Escrow Agent in accordance with Section 3 above.

 

7.      Release of Pledged Securities. Upon the timely payment in full of all of
the Obligations in accordance with the terms thereof, Secured Party shall notify
the Escrow Agent in writing to such effect. Upon receipt of such written notice,
the Escrow Agent shall return all of the Pledged Materials in Escrow Agent’s
possession to the Pledgor, whereupon any and all rights of Secured Party in and
to the Pledged Materials and all other Collateral shall be terminated.

 

8.      Representations, Warranties, and Covenants of the Pledgor and the
Companies. The Pledgor and each of the Companies hereby covenant, warrant and
represent, for the benefit of the Secured Party, as follows (the following
representations and warranties shall be made as of the date of this Agreement
and as of each date when Pledged Securities are delivered to Escrow Agent
hereunder, as applicable):

 

(a)        The Pledged Securities are free and clear of any and all Liens, other
than as created by this Agreement.

 

(b)        The Pledged Securities have been duly authorized and are validly
issued, fully paid and non-assessable, and are subject to no options to
purchase, or any similar rights or to any restrictions on transferability.

 

(c)        Each certificate or document of title constituting the Pledged
Securities is genuine in all respects and represents what it purports to be.

 

(d)        By virtue of the execution and delivery of this Agreement and upon
delivery to Escrow Agent of the Pledged Securities in accordance with this
Agreement, Secured Party will have a valid and perfected, first priority
security interest in the Collateral, subject to no prior or other Liens of any
nature whatsoever.

 

 3 

 

 

(e)        Pledgor covenants, that for so long as this Agreement is in effect,
Pledgor will defend the Collateral and the priority of Secured Party’s security
interests therein, at its sole cost and expense, against the claims and demands
of all Persons at anytime claiming the same or any interest therein.

 

(f)        At its option, Secured Party may pay, for Pledgor’s account, any
taxes (including documentary stamp taxes), Liens, security interests, or other
encumbrances at any time levied or placed on the Collateral. Pledgor agrees to
reimburse Secured Party on demand for any payment made or expense incurred by
Secured Party pursuant to the foregoing authorization. Any such amount, if not
promptly paid upon demand therefor, shall accrue interest at the highest
non-usurious rate permitted by applicable law from the date of outlay, until
paid, and shall constitute an Obligation secured hereby.

 

(g)       The Pledgor and the Companies acknowledge, represent and warrant that
Secured Party is not an “affiliate” of the Pledgor or the Companies, as such
term is used and defined under Rule 144 of the federal securities laws.

 

(h)        The Pledged Securities constitute all of the securities owned,
legally or beneficially, by the Pledgor, and such securities represent 100% of
the issued and outstanding capital stock or other securities, on a fully diluted
basis, of each of the Companies. At all times while this Agreement remains in
effect, the Pledged Securities shall constitute and represent 100% of the issued
and outstanding shares of the capital stock or other securities of each of the
Companies, on a fully-diluted basis.

 

(i)        The Companies and the Pledgor hereby authorize Secured Party to
prepare and file such financing statements, amendments and other documents and
do such acts as Secured Party deems necessary in order to establish and maintain
valid, attached and perfected, first priority security interests in the
Collateral in favor of Secured Party, for its own benefit and as agent for its
Affiliates, free and clear of all Liens and claims and rights of third parties
whatsoever. The Companies and Pledgor hereby irrevocably authorize Secured Party
at any time, and from time to time, to file in any jurisdiction any initial
financing statements, amendments, continuations and other documents in
furtherance of the foregoing.

 

9.      Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:

 

(a)        Default. The occurrence of any breach, default or “Event of Default”
(as such term may be defined in any Loan Documents), after applicable notice and
cure periods, under any of the Loan Documents.

 

(b)        Covenants and Agreements. The failure of Pledgor or the Companies to
perform, observe or comply with any and all of the covenants, promises and
agreements of the Pledgor and the Companies in this Agreement, which such
failure is not cured by the Pledgor or the Companies within ten (10) days after
receipt of written notice thereof from Secured Party, except that there shall be
no notice or cure period with respect to any failure to pay any sums due under
or as part of the Obligations (provided that if the failure to perform or
default in performance is not capable of being cured, in Secured Party’s sole
discretion, then the cure period set forth herein shall not be applicable and
the failure or default shall be an immediate Event of Default hereunder).

 

 4 

 

 

(c)        Information, Representations and Warranties. If any representation or
warranty made herein or in any other Loan Documents, or if any information
contained in any financial statement, application, schedule, report or any other
document given by the Companies to Secured Party in connection with the
Obligations, with the Collateral, or with the Loan Documents, is not in all
material respects true, accurate and complete, or if the Pledgor or the
Companies omitted to state any material fact or any fact necessary to make such
information not misleading.

 

10.    Rights and Remedies. Subject at all times to the Uniform Commercial Code
as then in effect in the State governing this Agreement, the Secured Party shall
have the following rights and remedies upon the occurrence and continuation of
an Event of Default:

 

(a)        Upon and anytime after the occurrence and continuation of an Event of
Default, the Secured Party shall have the right to acquire the Pledged
Securities and all other Collateral in accordance with the following procedure:
(i) the Secured Party shall provide written notice of such Event of Default (the
“Default Notice”) to the Escrow Agent, with a copy to the Pledgor and the
Companies; (ii) as soon as practicable after receipt of a Default Notice, the
Escrow Agent shall deliver the Pledged Securities and all other Collateral,
along with the applicable Transfer Documents, to the Secured Party.

 

(b)        Upon receipt of the Pledged Securities and other Collateral issued to
the Secured Party, the Secured Party shall have the right to, without notice or
demand to Pledgor or the Companies: (i) sell the Collateral and to apply the
proceeds of such sales, net of any selling commissions, to the Obligations owed
to the Secured Party by the Companies under the Loan Documents, including
outstanding principal, interest, legal fees, and any other amounts owed to the
Secured Party; and (ii) exercise in any jurisdiction in which enforcement hereof
is sought, any rights and remedies available to Secured Party under the
provisions of any of the Loan Documents, the rights and remedies of a secured
party under the Uniform Commercial Code as then in effect in the State governing
this Agreement, and all other rights and remedies available to the Secured
Party, under equity or applicable law, all such rights and remedies being
cumulative and enforceable alternatively, successively or concurrently. In
furtherance of the foregoing rights and remedies:

 

(i)        Secured Party may sell the Pledged Securities, or any part thereof,
or any other portion of the Collateral, in one or more sales, at public or
private sale, conducted by any agent of, or auctioneer or attorney for Secured
Party, at Secured Party’s place of business or elsewhere, or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery, and at such price or prices, all as Secured Party may deem
appropriate. Secured Party may be a purchaser at any such sale of any or all of
the Collateral so sold. In the event Secured Party is a purchaser at any such
sale, Secured Party may apply to such purchase all or any portion of the sums
then due and owing by the Companies to Secured Party under any of the Loan
Documents or otherwise, and the Secured Party may, upon compliance with the
terms of the sale, hold, retain and dispose of such property without further
accountability to the Pledgor or the Companies therefore. Secured Party is
authorized, in its absolute discretion, to restrict the prospective bidders or
purchasers of any of the Collateral at any public or private sale as to their
number, nature of business and investment intention, including the restricting
of bidders or purchasers to one or more persons who represent and agree, to the
satisfaction of Secured Party, that they are purchasing the Collateral, or any
part thereof, for their own account, for investment, and not with a view to the
distribution or resale of any of such Collateral.

 

 5 

 

 

(ii)       Upon any such sale, Secured Party shall have the right to deliver,
assign and transfer to each purchaser thereof the Collateral so sold to such
purchaser. Each purchaser (including Secured Party) at any such sale shall, to
the full extent permitted by law, hold the Collateral so purchased absolutely
free from any claim or right whatsoever, including, without limitation, any
equity or right of redemption of the Pledgor, who, to the full extent that it
may lawfully do so, hereby specifically waives all rights of redemption, stay,
valuation or appraisal which she now has or may have under any rule of law or
statute now existing or hereafter adopted.

 

(iii)      At any such sale, the Collateral may be sold in one lot as an
entirety, in separate blocks or individually as Secured Party may determine, in
its sole and absolute discretion. Secured Party shall not be obligated to make
any sale of any Collateral if it shall determine in its sole and absolute
discretion, not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. Secured Party may, without notice or
publication, adjourn any public or private sale from time to time by
announcement at the time and place fixed for such sale, or any adjournment
thereof, and any such sale may be made at any time or place to which the same
may be so adjourned without further notice or publication.

 

(iv)      The Pledgor and the Companies acknowledge that compliance with
applicable federal and state securities laws (including, without limitation, the
Securities Act of 1933, as amended, blue sky or other state securities laws or
similar laws now or hereafter existing analogous in purpose or effect) might
very strictly limit or restrict the course of conduct of Secured Party if
Secured Party were to attempt to sell or otherwise dispose of all or any part of
the Collateral, and might also limit or restrict the extent to which or the
manner in which any subsequent transferee of any such securities could sell or
dispose of the same. The Pledgor and the Companies further acknowledge that
under applicable laws, Secured Party may be held to have certain general duties
and obligations to the Pledgor, as pledgors of the Collateral, or the Companies,
to make some effort toward obtaining a fair price for the Collateral even though
the obligations of the Pledgor and the Companies may be discharged or reduced by
the proceeds of sale at a lesser price. The Pledgor and the Companies understand
and agree that, to the extent allowable under applicable law, Secured Party is
not to have any such general duty or obligation to the Pledgor or the Companies,
and neither the Pledgor nor the Companies will attempt to hold Secured Party
responsible for selling all or any part of the Collateral at an inadequate price
even if Secured Party shall accept the first offer received or does not approach
more than one possible purchaser. Without limiting their generality, the
foregoing provisions would apply if, for example, Secured Party were to place
all or any part of such securities for private placement by an investment
banking firm, or if such investment banking firm purchased all or any part of
such securities for its own account, or if Secured Party placed all or any part
of such securities privately with a purchaser or purchasers.

 

(c)        To the extent that the net proceeds received by the Secured Party are
insufficient to satisfy the Obligations in full, the Secured Party shall be
entitled to a deficiency judgment against each Company and any other Person
obligated for the Obligations for such deficiency amount. The Secured Party
shall have the absolute right to sell or dispose of the Collateral, or any part
thereof, in any manner it sees fit and shall have no liability to the Pledgor,
the Companies, or any other party for selling or disposing of such Collateral
even if other methods of sales or dispositions would or allegedly would result
in greater proceeds than the method actually used. The Companies and any other
Person obligated for the Obligations shall remain liable for all deficiencies
and shortfalls, if any, that may exist after the Secured Party has exhausted all
remedies hereunder.

 

(d)        Each right, power and remedy of the Secured Party provided for in
this Agreement or any other Transaction Document shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Secured Party of any one or
more of the rights, powers or remedies provided for in this Agreement or any
other Loan Documents, or now or hereafter existing at law or in equity or by
statute or otherwise, shall not preclude the simultaneous or later exercise by
the Secured Party of all such other rights, powers or remedies, and no failure
or delay on the part of the Secured Party to exercise any such right, power or
remedy shall operate as a waiver thereof. No notice to or demand on the Pledgor
in any case shall entitle it to any other or further notice or demand in similar
or other circumstances or constitute a waiver of any of the rights of the
Secured Party to any other further action in any circumstances without demand or
notice. The Secured Party shall have the full power to enforce or to assign or
contract its rights under this Agreement to a third party.

 



 6 

 

 

(e)        In addition to all other remedies available to the Secured Party,
upon the issuance of the Pledged Securities to the Secured Party after an Event
of Default, Pledgor and the Companies each agree to: (i) take such action and
prepare, distribute and/or file such documents and papers, as are required or
advisable in the opinion of Secured Party and/or its counsel, to permit the sale
of the Pledged Securities, whether at public sale, private sale or otherwise,
including, without limitation, issuing, or causing its counsel to issue, any
opinion of counsel for Pledgor or the Companies required to allow the Secured
Party to sell the Pledged Securities or any other Collateral under Rule 144;
(ii) to bear all costs and expenses of carrying out its obligations under this
Section 8(e), which shall be a part of the Obligations secured hereby; and (iv)
that there is no adequate remedy at law for the failure by the Pledgor and the
Companies to comply with the provisions of this Section 8(e) and that such
failure would not be adequately compensable in damages, and therefore agrees
that its agreements contained in this subsection may be specifically enforced.

 

11.    Concerning the Escrow Agent.

 

(a)        The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no implied duties or obligations shall be read
into this Agreement against the Escrow Agent. Escrow Agent agrees to release any
property held by it hereunder (the “Escrowed Property”) in accordance with the
terms and conditions set forth in this Agreement.

 

(b)        The Escrow Agent may act in reliance upon any writing or instrument
or signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner, and execution, or validity of
any instrument deposited in this escrow, nor as to the identity, authority, or
right of any person executing the same; and its duties hereunder shall be
limited to the safekeeping of the Escrowed Property, and for the disposition of
the same in accordance with this Agreement. Escrow Agent shall not be deemed to
have knowledge of any matter or thing unless and until Escrow Agent has actually
received written notice of such matter or thing and Escrow Agent shall not be
charged with any constructive notice whatsoever.

 

(c)        Escrow Agent shall hold in escrow, pursuant to this Agreement, the
Escrowed Property actually delivered and received by Escrow Agent hereunder, but
Escrow Agent shall not be obligated to ascertain the existence of (or initiate
recovery of) any other property that may be part or portion of the Collateral,
or to become or remain informed with respect to the possibility or probability
of additional Collateral being realized upon or collected at any time in the
future, or to inform any parties to this Agreement or any third party with
respect to the nature and extent of any Collateral realized and received by
Escrow Agent (except upon the written request of such party), or to monitor
current market values of the Collateral. Further, Escrow Agent shall not be
obligated to proceed with any action or inaction based on information with
respect to market values of the Collateral which Escrow Agent may in any manner
learn, nor shall Escrow Agent be obligated to inform the parties hereto or any
third party with respect to market values of any of the Collateral at any time,
Escrow Agent having no duties with respect to investment management or
information, all parties hereto understanding and intending that Escrow Agent’s
responsibilities are purely ministerial in nature. Any reduction in the market
value or other value of the Collateral while deposited with Escrow Agent shall
be at the sole risk of Pledgor and Secured Party. If all or any portion of the
Escrowed Property is in the form of a check or in any other form other than
cash, Escrow Agent shall deposit same as required but shall not be liable for
the nonpayment thereof, nor responsible to enforce collection thereof.

 

 7 

 

 

(d)        In the event instructions from Secured Party, Pledgor, or any other
Person would require Escrow Agent to expend any monies or to incur any cost,
Escrow Agent shall be entitled to refrain from taking any action until it
receives payment for such costs. It is agreed that the duties of Escrow Agent
are purely ministerial in nature and shall be expressly limited to the
safekeeping of the Escrowed Property and for the disposition of same in
accordance with this Agreement. Secured Party, Pledgor and the Companies,
jointly and severally, each hereby indemnifies Escrow Agent and holds it
harmless from and against any and all claims, liabilities, damages, costs,
penalties, losses, actions, suits or proceedings at law or in equity, or any
other expenses, fees or charges of any character or nature (collectively, the
“Claims”), which it may incur or with which it may be threatened, directly or
indirectly, arising from or in any way connected with this Agreement or which
may result from Escrow Agent’s following of instructions from Secured Party,
Pledgor or the Companies, and in connection therewith, indemnifies Escrow Agent
against any and all expenses, including attorneys’ fees and the cost of
defending any action, suit, or proceeding or resisting any Claim, whether or not
litigation is instituted, unless any such Claims arise as a result of Escrow
Agent’s gross negligence or willful misconduct. Escrow Agent shall be vested
with a lien on all Escrowed Property under the terms of this Agreement, for
indemnification, attorneys’ fees, court costs and all other costs and expenses
arising from any suit, interpleader or otherwise, or other expenses, fees or
charges of any character or nature, which may be incurred by Escrow Agent by
reason of disputes arising between Pledgor, the Companies, Secured Party, or any
third party as to the correct interpretation of this Agreement, and instructions
given to Escrow Agent hereunder, or otherwise, with the right of Escrow Agent,
regardless of the instruments aforesaid and without the necessity of instituting
any action, suit or proceeding, to hold any property hereunder until and unless
said additional expenses, fees and charges shall be fully paid. Any fees and
costs charged by the Escrow Agent for serving hereunder shall be paid by the
Pledgor and the Companies, jointly and severally.

 

(e)        In the event Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions, claims or demands from Secured
Party, the Companies, Pledgor or from third persons with respect to the Escrowed
Property, which, in Escrow Agent’s sole opinion, are in conflict with each other
or with any provision of this Agreement, Escrow Agent shall be entitled to
refrain from taking any action until it shall be directed otherwise in writing
by Pledgor, the Companies and Secured Party and said third persons, if any, or
by a final order or judgment of a court of competent jurisdiction. If any of the
parties shall be in disagreement about the interpretation of this Agreement, or
about the rights and obligations, or the propriety of any action contemplated by
the Escrow Agent hereunder, the Escrow Agent may, at its sole discretion,
deposit the Escrowed Property with a court having jurisdiction over this
Agreement, and, upon notifying all parties concerned of such action, all
liability on the part of the Escrow Agent shall fully cease and terminate. The
Escrow Agent shall be indemnified by the Pledgor, the Companies and Secured
Party for all costs, including reasonable attorneys’ fees, in connection with
the aforesaid proceeding, and shall be fully protected in suspending all or a
part of its activities under this Agreement until a final decision or other
settlement in the proceeding is received. In the event Escrow Agent is joined as
a party to a lawsuit by virtue of the fact that it is holding the Escrowed
Property, Escrow Agent shall, at its sole option, either: (i) tender the
Collateral in its possession to the registry of the appropriate court; or (ii)
disburse the Collateral in its possession in accordance with the court’s
ultimate disposition of the case, and Secured Party, the Companies and Pledgor
hereby, jointly and severally, indemnify and hold Escrow Agent harmless from and
against any damages or losses in connection therewith including, but not limited
to, reasonable attorneys’ fees and court costs at all trial and appellate
levels.

 

 8 

 

 

(f)         The Escrow Agent may consult with counsel of its own choice (and the
costs of such counsel shall be paid by the Pledgor, the Companies and Secured
Party, jointly and severally) and shall have full and complete authorization and
protection for any action taken or suffered by it hereunder in good faith and in
accordance with the opinion of such counsel. The Escrow Agent shall not be
liable for any mistakes of fact or error of judgment, or for any actions or
omissions of any kind, unless caused by its willful misconduct or gross
negligence.

 

(g)        The Escrow Agent may resign upon ten (10) days’ written notice to the
parties in this Agreement. If a successor Escrow Agent is not appointed by
Secured Party and Pledgor within this ten (10) day period, the Escrow Agent may
petition a court of competent jurisdiction to name a successor.

 

(h)        Conflict Waiver. The Pledgor and each Company hereby acknowledges
that the Escrow Agent is counsel to the Secured Party in connection with the
transactions contemplated and referred herein. The Pledgor and the Companies
agree that in the event of any dispute arising in connection with this Agreement
or otherwise in connection with any transaction or agreement contemplated and
referred herein, the Escrow Agent shall be permitted to continue to represent
the Secured Party and neither the Pledgor, nor the Companies, will seek to
disqualify such counsel and each of them waives any objection Pledgor or the
Companies might have with respect to the Escrow Agent acting as the Escrow Agent
pursuant to this Agreement. Pledgor, the Companies and Secured Party acknowledge
and agree that nothing in this Agreement shall prohibit Escrow Agent from: (i)
serving in a similar capacity on behalf of others; or (ii) acting in the
capacity of attorneys for one or more of the parties hereto in connection with
any matter.

 

12.    Increase in Obligations. It is the intent of the parties to secure
payment of the Obligations, as the amount of such Obligations may increase from
time to time in accordance with the terms and provisions of the Loan Documents,
and all of the Obligations, as so increased from time to time, shall be and are
secured hereby. Upon the execution hereof, Pledgor and the Companies shall pay
any and all documentary stamp taxes and/or other charges required to be paid in
connection with the execution and enforcement of the Loan Documents, and if, as
and to the extent the Obligations are increased from time to time in accordance
with the terms and provisions of the Loan Documents, then Pledgor and the
Companies shall immediately pay any additional documentary stamp taxes or other
charges in connection therewith.

 

13.    Irrevocable Authorization and Instruction. If applicable, Pledgor and the
Companies hereby authorize and instruct the transfer agent for the Companies (or
transfer agents if there is more than one) to comply with any instruction
received by it from Secured Party in writing that: (i) states that an Event of
Default hereunder exists or has occurred; and (b) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
Pledgor or the Companies, and Pledgor and the Companies agree that such transfer
agents shall be fully protected in so complying with any such instruction from
Secured Party.

 

 9 

 

 

14.    Appointment as Attorney-in-Fact. Each of the Companies and Pledgor hereby
irrevocably constitutes and appoints Secured Party and any officer or agent of
Secured Party, with full power of substitution, as its true and lawful
attorney-in-fact, with full irrevocable power and authority in the place and
stead of Pledgor or the Companies, as applicable, and in the name of Pledgor,
the Companies, or in the name of Secured Party, as applicable, from time to time
in the discretion of Secured Party, so long as an Event of Default hereunder
exists, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, including any financing statements, endorsements, assignments or
other instruments of transfer. Pledgor and the Companies each hereby ratify all
that said attorneys shall lawfully do or cause to be done pursuant to the power
of attorney granted in this Section 14. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Obligations are paid and performed in full.

 

15.    Continuing Obligation of Pledgor and the Companies. The obligations,
covenants, agreements and duties of the Pledgor and the Companies under this
Agreement shall in no way be affected or impaired by: (i) the modification or
amendment (whether material or otherwise) of any of the obligations of the
Pledgor or the Companies or any other Person, as applicable; (ii) the voluntary
or involuntary bankruptcy, assignment for the benefit of creditors,
reorganization, or other similar proceedings affecting the Companies, Pledgor or
any other Person, as applicable; (iii) the release of the Companies, Pledgor or
any other Person from the performance or observance of any of the agreements,
covenants, terms or conditions contained in any Loan Documents, by the operation
of law or otherwise, including the release of the Companies’ or Pledgor’s
obligation to pay interest or attorney's fees.

 

Pledgor and the Companies further agree that Secured Party may take other
guaranties or collateral or security to further secure the Obligations, and
consent that any of the terms, covenants and conditions contained in any of the
Loan Documents may be renewed, altered, extended, changed or modified by Secured
Party or may be released by Secured Party, without in any manner affecting this
Agreement or releasing Pledgor herefrom, and Pledgor shall continue to be liable
hereunder to pay and perform pursuant hereto, notwithstanding any such release
or the taking of such other guaranties, collateral or security. This Agreement
is additional and supplemental to any and all other guarantees, security
agreements or collateral heretofore and hereafter executed by Pledgor and the
Companies for the benefit of Secured Party, whether relating to the indebtedness
evidenced by any of the Loan Documents or not, and shall not supersede or be
superseded by any other document or guaranty executed by Pledgor, the Companies
or any other Person for any purpose. Pledgor and the Companies hereby agree that
Pledgor, the Companies, and any additional parties who may become liable for
repayment of the sums due under the Loan Documents, may hereafter be released
from their liability hereunder and thereunder; and Secured Party may take, or
delay in taking or refuse to take, any and all action with reference to any of
the Loan Documents (regardless of whether same might vary the risk or alter the
rights, remedies or recourses of Pledgor), including specifically the settlement
or compromise of any amount allegedly due thereunder, all without notice to,
consideration to or the consent of the Pledgor, and without in any way
releasing, diminishing or affecting in any way the absolute nature of Pledgor’s
obligations and liabilities hereunder.

 



 10 

 

 

No delay on the part of the Secured Party in exercising any rights hereunder or
failure to exercise the same shall operate as a waiver of such rights. Pledgor
and each Company hereby waives any and all legal requirements, statutory or
otherwise, that Secured Party shall institute any action or proceeding at law or
in equity or exhaust its rights, remedies and recourses against Pledgor, any
Company or anyone else with respect to the Loan Documents, as a condition
precedent to bringing an action against Pledgor or any Company upon this
Agreement or as a condition precedent to Secured Party’s rights to sell the
Pledged Securities or any other Collateral. Pledgor and each Company agrees that
Secured Party may simultaneously maintain an action upon this Agreement and an
action or proceeding upon the Loan Documents. All remedies afforded by reason of
this Agreement are separate and cumulative remedies and may be exercised
serially, simultaneously and in any order, and the exercise of any of such
remedies shall not be deemed an exclusion of the other remedies and shall in no
way limit or prejudice any other contractual, legal, equitable or statutory
remedies which Secured Party may have in the Pledged Securities, any other
Collateral, or under the Loan Documents. Until the Obligations, and all
extensions, renewals and modifications thereof, are paid in full, and until each
and all of the terms, covenants and conditions of this Agreement are fully
performed, Pledgor shall not be released by any act or thing which might, but
for this provision of this Agreement, be deemed a legal or equitable discharge
of a surety, or by reason of any waiver, extension, modification, forbearance or
delay of Secured Party or any obligation or agreement between any Company or
their successors or assigns, and the then holder of the Loan Documents, relating
to the payment of any sums evidenced or secured thereby or to any of the other
terms, covenants and conditions contained therein, and Pledgor hereby expressly
waive and surrender any defense to liability hereunder based upon any of the
foregoing acts, things, agreements or waivers, or any of them. Pledgor and each
Company also waives any defense arising by virtue of any disability, insolvency,
bankruptcy, lack of authority or power or dissolution of Pledgor or any Company,
even though rendering the Loan Documents void, unenforceable or otherwise
uncollectible, it being agreed that Pledgor and each Company shall remain liable
hereunder, regardless of any claim which Pledgor or any Company might otherwise
have against Secured Party by virtue of Secured Party's invocation of any right,
remedy or recourse given to it hereunder or under the Loan Documents. In
addition, Pledgor waives and renounces any right of subrogation, reimbursement
or indemnity whatsoever, and any right of recourse to security for the
Obligations of the Companies to Secured Party, unless and until all of said
Obligations have been paid in full to Secured Party.

 

16.    Miscellaneous.

 

(a)        Performance for Pledgor or the Companies. The Pledgor and the
Companies agree and hereby acknowledge that Secured Party may, in Secured
Party’s sole discretion, but Secured Party shall not be obligated to, whether or
not an Event of Default shall have occurred, advance funds on behalf of the
Companies or Pledgor, without prior notice to the Pledgor or the Companies, in
order to insure the Companies’ and Pledgor’s compliance with any covenant,
warranty, representation or agreement of the Pledgor or the Companies made in or
pursuant to this Agreement or the other Loan Documents, to continue or complete,
or cause to be continued or completed, performance of the Pledgor’s and the
Companies’ obligations under any contracts of the Pledgor or the Companies, or
to preserve or protect any right or interest of Secured Party in the Collateral
or under or pursuant to this Agreement or the other Loan Documents; provided,
however, that the making of any such advance by Secured Party shall not
constitute a waiver by Secured Party of any Event of Default with respect to
which such advance is made, nor relieve the Pledgor or the Companies of any such
Event of Default. The Pledgor and the Companies, respectively and as applicable,
shall pay to Secured Party upon demand all such advances made by Secured Party
with interest thereon at the highest rate permitted by applicable law. All such
advances shall be deemed to be included in the Obligations and secured by the
security interest granted Secured Party hereunder; provided, however, that the
provisions of this Subsection shall survive the termination of this Agreement
and Secured Party’s security interest hereunder and the payment of all other
Obligations.

 

(b)        Applications of Payments and Collateral. Except as may be otherwise
specifically provided in this Agreement or the other Loan Documents, all
Collateral and proceeds of Collateral coming into Secured Party’s possession may
be applied by Secured Party (after payment of any costs, fees and other amounts
incurred by Secured Party in connection therewith) to any of the Obligations,
whether matured or unmatured, as Secured Party shall determine in its sole
discretion. Any surplus held by the Secured Party and remaining after the
indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct. In the event that the proceeds of any
such sale, collection or realization are insufficient to pay all amounts to
which the Secured Party is legally entitled, the Companies shall be jointly and
severally liable for the deficiency, together with interest thereon at the
highest rate permitted by applicable law, together with the costs of collection
and the reasonable fees, costs, expenses and other client charges of any
attorneys employed by the Secured Party to collect such deficiency.

 

 11 

 

 

 (c)       Waivers by Pledgor and the Companies. Each of the Companies and the
Pledgor hereby waives, to the extent the same may be waived under applicable
law: (i) notice of acceptance of this Agreement; (ii) all claims and rights of
the Pledgor and the Companies against Secured Party on account of actions taken
or not taken by Secured Party in the exercise of Secured Party’s rights or
remedies hereunder, under any other Loan Documents or under applicable law;
(iii) all claims of the Pledgor and the Companies for failure of Secured Party
to comply with any requirement of applicable law relating to enforcement of
Secured Party’s rights or remedies hereunder, under the other Loan Documents or
under applicable law; (iv) all rights of redemption of the Pledgor with respect
to the Collateral; (v) in the event Secured Party seeks to repossess any or all
of the Collateral by judicial proceedings, any bond(s) or demand(s) for
possession which otherwise may be necessary or required; (vi) presentment,
demand for payment, protest and notice of non-payment and all exemptions
applicable to any of the Collateral or the Pledgor or the Companies; (vii) any
and all other notices or demands which by applicable law must be given to or
made upon the Pledgor or the Companies by Secured Party; (viii) settlement,
compromise or release of the obligations of any person or entity primarily or
secondarily liable upon any of the Obligations; (ix) all rights of the Pledgor
or the Companies to demand that Secured Party release account debtors or other
persons or entities liable on any of the Collateral from further obligation to
Secured Party; and (x) substitution, impairment, exchange or release of any
Collateral for any of the Obligations. The Pledgor and the Companies agree that
Secured Party may exercise any or all of its rights and/or remedies hereunder
and under any other Loan Documents and under applicable law without resorting to
and without regard to any Collateral or sources of liability with respect to any
of the Obligations.

 

(d)        Waivers by Secured Party. No failure or any delay on the part of
Secured Party in exercising any right, power or remedy hereunder or under any
other Loan Documents or under applicable law, shall operate as a waiver thereof.

 

(e)        Secured Party’s Setoff. Secured Party shall have the right, in
addition to all other rights and remedies available to it, following an Event of
Default, to set off against any Obligations due Secured Party, any debt owing to
the Pledgor or the Companies by Secured Party.

 

(f)         Modifications, Waivers and Consents. No modifications or waiver of
any provision of this Agreement or any other Loan Documents, and no consent by
Secured Party to any departure by the Pledgor or the Companies therefrom, shall
in any event be effective unless the same shall be in writing, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given, and any single or partial written waiver by Secured
Party of any term, provision or right of Secured Party hereunder shall only be
applicable to the specific instance to which it relates and shall not be deemed
to be a continuing or future waiver of any other right, power or remedy. No
notice to or demand upon the Pledgor or the Companies in any case shall entitle
Pledgor or the Companies to any other or further notice or demand in the same,
similar or other circumstances.

 

(g)        Notices. All notices of request, demand and other communications
hereunder shall be addressed, sent and deemed delivered in accordance with the
Credit Agreement, including delivery of any such notices or communications to
the Pledgor on behalf of the Companies, which the each Company hereby agrees and
acknowledges shall be valid and effective notice to the Companies hereunder.

 

 12 

 

 

(h)        Applicable Law and Consent to Jurisdiction. The Pledgor, the
Companies and the Secured Party each irrevocably agrees that any dispute arising
under, relating to, or in connection with, directly or indirectly, this
Agreement or related to any matter which is the subject of or incidental to this
Agreement (whether or not such claim is based upon breach of contract or tort)
shall be subject to the exclusive jurisdiction and venue of the state and/or
federal courts located in Broward County, Florida; provided, however, Secured
Party may, at Secured Party’s sole option, elect to bring any action in any
other jurisdiction. This provision is intended to be a “mandatory” forum
selection clause and governed by and interpreted consistent with Florida law.
The Pledgor, the Companies and Secured Party each hereby consents to the
exclusive jurisdiction and venue of any state or federal court having its situs
in said county (or to any other jurisdiction or venue, if Secured Party so
elects), and each waives any objection based on forum non conveniens. The
Pledgor and the Companies each hereby waives personal service of any and all
process and consent that all such service of process may be made by certified
mail, return receipt requested, directed to the Pledgor or the Companies, as
applicable, as set forth herein and in the manner provided by applicable
statute, law, rule of court or otherwise. Except for the foregoing mandatory
forum selection clause, this Agreement shall be construed in accordance with the
laws of the State of Nevada, without regard to the principles of conflicts of
laws.

 

(i)         Survival: Successors and Assigns. All covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery hereof, and shall continue in full force and effect until all
Obligations have been paid in full, there exists no commitment by Secured Party
which could give rise to any Obligations. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party. In the event that Secured Party assigns
this Agreement and/or its security interest in the Collateral, such assignment
shall be binding upon and recognized by the Pledgor. All covenants, agreements,
representations and warranties by or on behalf of the Pledgor or the Companies
which are contained in this Agreement shall inure to the benefit of Secured
Party, its successors and assigns. Neither the Pledgor, nor the Companies, may
assign this Agreement or delegate any of their respective rights or obligations
hereunder, without the prior written consent of Secured Party, which consent may
be withheld in Secured Party’s sole and absolute discretion.

 

(j)         Severability. If any term, provision or condition, or any part
thereof, of this Agreement shall for any reason be found or held invalid or
unenforceable by any court or governmental authority of competent jurisdiction,
such invalidity or unenforceability shall not affect the remainder of such term,
provision or condition nor any other term, provision or condition, and this
Agreement shall survive and be construed as if such invalid or unenforceable
term, provision or condition had not been contained therein.

 

(k)        Merger and Integration. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto with respect to the matters
covered and the transactions contemplated hereby, and no other agreement,
statement or promise made by any party hereto, or by any employee, officer,
agent or attorney of any party hereto, which is not contained herein shall be
valid or binding.

 

 13 

 

 

(l)         WAIVER OF JURY TRIAL. THE PLEDGOR AND THE COMPANIES EACH HEREBY:
(i) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY A JURY; AND (ii) WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
WHICH THE PLEDGORS, ANY COMPANY AND SECURED PARTY MAY BE PARTIES, ARISING OUT
OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS AGREEMENT, AND/OR ANY
TRANSACTIONS, OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY
OF THE FOREGOING) RELATING IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN
THE PARTIES. IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER
OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS
AGREEMENT. THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY THE PLEDGORS AND THE COMPANIES AND THE PLEDGOR AND THE
COMPANIES HEREBY AGREE THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE
BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS
AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PLEDGORS, THE COMPANIES AND SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE
OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY. THE PLEDGORS AND THE COMPANIES
REPRESENT AND WARRANT THAT EACH OF THEM HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.

 

(m)       Execution. This Agreement may be executed in one or more counterparts,
all of which taken together shall be deemed and considered one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

(n)        Headings. The headings and sub-headings contained in the titling of
this Agreement are intended to be used for convenience only and shall not be
used or deemed to limit or diminish any of the provisions hereof.

 

(o)        Gender and Use of Singular and Plural. All pronouns shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the party or parties or their personal representatives, successors and
assigns may require. The word “Company” or “Companies” shall mean all of the
undersigned Persons.

 

(p)        Further Assurances. The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement, including the
execution and filing of UCC-1 Financing Statements in any jurisdiction as
Secured Party may require.

 

(q)        Time is of the Essence. The parties hereby agree that time is of the
essence with respect to performance of each of the parties’ obligations under
this Agreement. The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.

 

(r)         Joint Preparation. The preparation of this Agreement has been a
joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.

 

 14 

 

 

(s)        Prevailing Party. If any legal action or other proceeding is brought
for the enforcement of this Agreement or any other Loan Documents, or because of
an alleged dispute, breach, default or misrepresentation in connection with any
provisions of this Agreement or any other Loan Documents, the successful or
prevailing party or parties shall be entitled to recover from the non-prevailing
party, reasonable attorneys’ fees, court costs and all expenses, even if not
taxable as court costs (including, without limitation, all such fees, costs and
expenses incident to appeals), incurred in that action or proceeding, in
addition to any other relief to which such party or parties may be entitled.

 

(t)         Costs and Expenses. The Pledgor and the Companies, jointly and
severally, agree to pay to the Secured Party, upon demand, the amount of any and
all costs and expenses, including the reasonable fees, costs, expenses and
disbursements of counsel for the Secured Party and of any experts and agents,
which the Secured Party may incur in connection with: (i) the preparation,
negotiation, execution, delivery, recordation, administration, amendment, waiver
or other modification or termination of this Agreement; (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral; (iii) the exercise or enforcement of any of
the rights of the Secured Party hereunder; or (iv) the failure by the Pledgor or
the Companies to perform or observe any of the provisions hereof. Included in
the foregoing shall be the amount of all expenses paid or incurred by Secured
Party in consulting with counsel concerning any of its rights hereunder, under
any Loan Documents or under applicable law, as well as such portion of Secured
Party’s overhead as Secured Party shall allocate to collection and enforcement
of the Obligations in Secured Party’s sole but reasonable discretion. All such
costs and expenses shall bear interest from the date of outlay until paid, at
the highest rate allowed by law. The provisions of this Subsection shall survive
the termination of this Agreement and Secured Party’s security interest
hereunder and the payment of all Obligations.

 

(u)        Joint and Several Liability. The liability of Pledgor shall be joint
and several with the liability of the Companies and any other Person liable for
the Obligations. The liability of any Company shall also be joint and several
with the liability of all other Companies under this Agreement.

  

[Signatures on the following page]

 

 15 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PLEDGOR:

 

GROW SOLUTIONS HOLDINGS, INC.,

a Nevada corporation

 



By:     Name:     Title:    

 

STATE OF _____________        )

SS.

COUNTY OF _____________     )

 

The foregoing instrument was acknowledged before me this ___ day of ___________,
2015 by _________________, who is the _________________ of Grow Solutions
Holdings, Inc., a Nevada corporation, on behalf of such entity. He/She is
personally known to me or has produced __________________________ as
identification.

 



My Commission Expires:               Notary Public           Name of Notary
typed or printed

 



 16 

 

 

COMPANIES:

 



GROW SOLUTIONS, INC.,   ONE LOVE GARDEN SUPPLY, a a Delaware corporation  
Colorado limited liability company

  

By:     By:   Name:     Name:   Title:     Title:  

 

STATE OF ____________      )

SS.

COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this ___ day of ___________,
2015 by _________________, who is the _________________ of each of the above
named entities. He/She is personally known to me or has produced
__________________________ as identification.

 



My Commission Expires:               Notary Public           Name of Notary
typed or printed

 

 SECURED PARTY:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 



By: TCA Global Credit Fund GP, Ltd.   Its: General Partner         By:      
Robert Press, Director  

 

 

17

 

